Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brey et al. (US 3,700,526).
	Brey discloses a tire manufacturing device including a molding drum (119), a first moving portion (e.g. vicinity of 101) in which the molding drum moves in order to form an inner liner, a second moving portion (102, 103) in which the molding drum moves in order to form ply layers, a stitcher position (104) and a transfer position (105) adjacent the stitcher position.  This anticipates claim 1.  Further, these portions/positions are arranged in order as required by claim 2.  As to claim 3, the molding drum (119) moves from the stitcher position (104) to the transfer position (105) and a stitcher device having plural rollers (1026, 1027 - best shown in figs. 54-55) is provided and the stitcher device is movable toward and away from the stitching position (by cylinders 1030, 1031 - col. 24, lines 55-62).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeh et al. (US 6,773,530).
	Zeh discloses a tire manufacturing device including a molding drum (108), a first moving portion (e.g. vicinity of 112a) in which the molding drum moves in order to form an inner liner, a second moving portion (112b, 112c) in which the molding drum moves in order to form ply layers, a stitcher position (112d - col. 12, lines 25-30) and a transfer position (104, col. 12, lines 31-35) adjacent the stitcher position.  This anticipates claim 1.  Further, these portions/positions are arranged in order as required by claim 2.  
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brey et al. (US 3,700,526) or Zeh et al. (US 6,773,530) as applied to claim 1 above, and further in view of Ikeda et al. (US 2002/0074077).
	As to claim 4, both Brey and Zeh disclose a supply device that forms a liner by winding the liner material on the drum but do not teach a supply device that forms the liner by helical winding.
	Ikeda provides evidence that it is well known in this art to wind a long rubber tape into a tire component instead of applying full-width components in order to decrease plant size by decreasing the number and size of extruders required as well as establish a more flexible manufacturing system (paragraphs [0002] - [0003]), this winding including winding to form a tire liner (e.g. paragraph [0040]).  Further, this winding of a relatively narrow tape to form a full component (e.g. figs. 3b, 11) would have necessarily been a helical winding.  In light of this teaching, it would have been obvious to form the liner in Brey and Zeh by helically winding a long rubber tape instead of applying a complete full width component with an expectation of providing a more flexible manufacturing system with decreased plant size due to the need for smaller extruders since a single tape can form different size components - only the expected and predictable results would have been achieved in adopting this well known formation of tire liners by helical winding.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Loeffler et al. (US 4,314,864) is another example of tire building with a moving drum among building positions including stitching and transfer positions but is at present no more relevant than the applied prior art.
	Fujiki et al. (US 2010/0043949) discloses moving a drum for liner and ply formation as well as stitching and transfer but further details of the transfer, including whether the carcass band is removed from the drum and the relative location of the transfer position, are not provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
September 27, 2022